Citation Nr: 1640630	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-31 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for a left knee disability to include iliotibial band instability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The appellant had uncharacterized service from March 5, 1996, to March 19, 1996, ACDUTRA from May 2001 to August 2001, ACDUTRA from April 2002 to August 2002, and active service from October 2002 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affair (VA) Regional Office in Houston, Texas.

The Veteran provided testimony before the undersigned at a videoconference Board hearing in June 2016 as well as at a March 2015 RO hearing before a decision review officer (DRO).

The January 2013 rating decision and/or September 2013 Statement of the Case (SOC) reopened the claim of entitlement to service connection for hypertension and denied the claim on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

As discussed in more detail below, the Board is reopening claim of entitlement to service connection for hypertension.  The claim of service connection for hypertension to include as secondary to service-connected PTSD, along with the claims of service connection for OSA to include as secondary to service-connected PTSD and left knee disability, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's service-connection claim for hypertension in an April 2007 rating decision; the Veteran did not appeal the decision, nor did he submit new and material evidence within one year. 

2.  The evidence received since the April 2007 rating decision relates to unestablished facts necessary to substantiate the Veteran's service-connection claim for hypertension.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision denying the Veteran's service-connection claim for hypertension is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  As new and material evidence has been received, the service-connection claim for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Given the favorable disposition of the application to reopen the service-connection claim for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal has been accomplished.

Application to Reopen Claim for Hypertension

The RO denied the Veteran's claim of service connection for hypertension in April 2007.  The basis of the RO's decision was that the evidence failed to show a current condition that was incurred in or caused by service.  In essence, it was determined that although there were some suggestions for treatment for high blood pressure in service, as the current VA examination in December 2006 indicated that no hypertension was detected, and VA treatment records did not show treatment or medication for hypertension, there was no underlying disability.  The Veteran was provided notice of this decision and his appellate rights but he did not appeal the decision nor did he submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence has been submitted is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence received since the April 2007 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran currently has hypertension and receives treatment for this condition.  See San Antonio VA Medical Center (VAMC) treatment records dated from 2013 through July 2016 showing diagnosis of benign essential hypertension as well as a May 2008 private treatment note from central Missouri Pain Management indicating that the Veteran has hypertension.  Private and VA treatment records, as well as those from the Social Security Administration, reflect that the Veteran has severe PTSD.  The Veteran has argued, indirectly, that his PTSD has contributed to his hypertension.  The Board finds that the totality of this new evidence addresses the reasons for the previous denial; that is, a current disease or injury and a nexus to service.  To this extent only, the appeal is granted.


ORDER

The application to reopen a claim for service connection for hypertension is granted.  


REMAND

1.  Hypertension

Additional action is warranted with regard to the claim of service connection for hypertension prior to Board review.  The record reflects that a VA examiner reviewed the record and opined in a September 2015 report that hypertension clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, the examiner did not offer an opinion as to whether the Veteran's hypertension is proximately due to or the result of now service-connected PTSD.  In this regard, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310.  

Under the circumstances, the claim should be returned to the examiner who performed the September 2015 VA examination, or a suitable substitute, for an addendum opinion as concerns the impact, if any, of the now service-connected PTSD on the Veteran's hypertension.  

2.  OSA

Additional action is warranted with regard to the claim of service connection for OSA prior to Board review.  The record reflects current OSA was first diagnosed based on a 2013 sleep study.  The Veteran has urged that OSA initially manifested in service but was treated as a sleep disorder in conjunction with or as a symptom of psychiatric and personality disorder issues that precipitated his discharge in 2006.  He claims he was given medication to help with sleep in service.  

In June 2016, the Veteran's treating physician stated, in more definitive terms than she had in a 2013 note, that while she did not see any of the Veteran's military records, he told her he was diagnosed with a sleep disorder in the service.  She stated that this was likely sleep apnea but noted that she had no documentation to back that up because no one checked back then.  The examiner also stated that the current sleep apnea diagnosed on sleep study was probably the same thing he had in the military.  She noted that it sounded like he was given sertraline in the military and that would be for his PTSD, but that these are usually related.  

In a May 2008 private treatment record, the Veteran reported that he had sleep apnea.  

The service treatment records do reflect that the Veteran was separated from his last period of service related to a personality disorder, and that he had some medical and personnel related evaluations.  However, the Board cannot identify any actual assessment of a sleep disorder.  As VA cannot exercise independent medical judgment in deciding an appeal, an addendum medical opinion or an additional examination with opinion must be obtained, from an examiner who has reviewed the record, with regard to whether sleep apnea was initially manifested in or is otherwise related to service.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  


3.  Left Knee

Finally, as to the issue of service connection for left knee disability to include iliotibial band instability, post-VA treatment records reflect ongoing findings of left knee pain and treatment, while the service treatment records do not reflect findings of a left knee disability.  Rather, they show treatment for a right knee disability following a car accident in September 2004 and a history of some sort of notation related to the left leg in childhood.  They do not confirm the Veteran's account of an injury incurred while running on the tarmac while doing PT at Fort Lewis or Fort McCord.  However, post service records include a report from Central Missouri Pain Management dated in May 2008 showing treatment for bilateral knee pain of 20 years duration.  At that time, the examiner noted that the Veteran had knee injections at that facility in 2006, and that there was a report in the chart of treatment for the knees from a Dr. Frederick, an orthopedic surgeon, in 2007, which were not in his record.  These records were reported to have included X-rays.  Also noted was "an old chart" of the Veteran's with some reference to knee injections in 2003.  The examiner in May 2008 noted that the Veteran had changed insurance and also some health care providers since his initial treatment with this provider.  The assessment in May 2008 was bilateral knee pain.  This May 2008 report is the only record from that facility.  

Since these identified potential records are reportedly contemporaneous with the Veteran's service, and since there is no record of treatment for the left knee in the service treatment records despite the Veteran's assertions as to in-service treatment, an attempt should be made to obtain outstanding treatment records from Dr. Frederick as well as any additional records from Central Missouri Pain Management, particularly those that would have been generated while the Veteran was in service or in the year following his separation from service, in order to fulfill VA's duty to assist.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he provide any authorization forms necessary to allow the RO to obtain treatment records from the Central Missouri Pain Management and Dr. Frederick.  Thereafter, the RO should attempt to obtain those records.  If no records can be obtained, VA's efforts must be documented for the record.

2.  The claims file should be made available to the VA examiner who conducted the September 2015 hypertension examination, or another VA examiner with appropriate expertise if the examiner is unavailable.  Upon review of the Veteran's claims file, and after performing any necessary testing, the examiner is asked to provide a medical opinion addressing whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated beyond its natural progression by his service-connected PTSD? 

If aggravation is found, the examiner should also identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The Board a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The claims file should be made available to the VA examiner who provided the June 27, 2016, note, or another VA examiner with appropriate expertise if the examiner is unavailable, to provide medical opinions addressing the nature and etiology of the Veteran's sleep apnea.  All diagnostic testing deemed necessary should be scheduled.  Upon review of the Veteran's claims file, and after performing any necessary testing, the examiner should provide responses to each of the following questions:

a.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea disability had its onset in, or is otherwise related to his period of active service from 2002 to July 2006?

b.) Notwithstanding the above, it is at least as likely as not that the Veteran's sleep apnea disability was caused or aggravated beyond its natural progression by his service-connected PTSD? 

If aggravation is found, the examiner should also identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The Board reiterates that a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After the completion of the above actions, and any additional action deemed appropriate, the appellant's claims should be readjudicated.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


